DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vanagas et al. (PG Pub. No. US 2019/0217420 A1).
Regarding claim 1, Vanagas teaches a workpiece processing method for processing a workpiece unit (¶ 0032: 2) composed of a workpiece having a front side and a back side opposite to the front side (fig. 3), the workpiece processing method comprising: 
a holding step of holding the workpiece unit on a holding table (¶ 0040 & fig. 3: 17); and 

Vanagas does not explicitly teach an additional member formed on the back side of the workpiece, the additional member being different in material from the workpiece, and the leakage of the laser beam simultaneously forming a division start point inside the additional member.
However, Vanagas does teach the method is suitable for separating multi-layer wafers (¶ 0007).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the workpiece of Vanagas with an additional member, as a means to form microelectromechanical (MEM) system devices by separating specialty wafers (¶ 0007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vanagas as applied to claim 1 above, and further in view of Yoshida et al. (PG Pub. No. US 2017/0213756 A1).
Regarding claim 2, Vanagas teaches the workpiece processing method according to claim 1.  Vanagas further teaches methods including expanding an expandable tape to divide a workpiece along a modified layer (¶ 0007: wafers placed on a plastic adhesive tape that is mechanically stretched causing interior perforations to crack).
Vanagas is silent to the method comprising:

a dividing step of expanding an expandable tape to thereby divide the workpiece and the additional member along the modified layer and the division start point at one time.
Yoshida teaches a method including:
an attaching step of attaching the front side of the workpiece to an expandable tape (¶ 0050: 70) after performing the division start point forming step (fig. 12: 70 applied to workpiece W/15 after forming division starting points 19); and 
a dividing step of expanding an expandable tape to thereby divide the workpiece and the additional member along the modified layer and the division start point at one time (¶ 0066 & fig. 15: apparatus expands tape 70 and workpiece W/15 to divide W/15 and tape portion 73 along division lines 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the attaching and dividing steps of Yoshida with the method of Vanagas, as a means to singulate individual chips from the workpiece (Yoshida, ¶ 0066 & Vanagas, ¶ 0007).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vanagas as applied to claim 1 above, and further in view of Okita et al. (PG Pub. No. US 2019/0221479 A1).
Regarding claim 3, Vanagas teaches the workpiece processing method according to claim 1, including additional member.
Vanagas does not teach wherein the additional member includes a die attach film.
Okita teaches a method including singulation of a MEMS device (¶ 0032: 12) from a workpiece (¶ 0029: 10, similar to 2 of Vanagas) by stealth dicing (¶ 0004), wherein the MEMS device includes a die attach film (¶ 0004).
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vanagas as applied to claim 1 above, and further in view of Mackh et al. (PG Pub. No. US 2014/0117505 A1).
Regarding claim 4, Vanagas teaches the workpiece processing method according to claim 1, including additional member.
Vanagas does not teach wherein the additional member includes a metal film.
Mackh teaches a method including singulation of a device from a wafer (¶ 0002: chip 10, similar to 2 of Vanagas) from a wafer (¶ 0016: substrate 12) by stealth dicing (¶ 0013), wherein the wafer includes a metal film (¶ 0016 & fig. 1: 12 comprises metal film 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the workpiece of Vanagas to comprise the metal film of Mackh, as a means to prevent chipping or ablation effects along one of the dicing edges (Mackh, ¶ 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Wyant et al. (PG Pub. No. US 2020/0051860 A1) teaches dividing a workpiece (502) by applying a focal point of a laser beam (506) inside the workpiece (fig. 5D), the workpiece comprising a metal layer (420), the laser beam forming division starting points in the metal layer (¶ 0039).
Papanu et al. (Patent No. US 9,165,832 B1) teaches forming division starting points (616) in a workpiece member (606) with a laser (614).

Cheong et al. (PG Pub. No. US 2017/0084546 A1) teaches dividing a workpiece (100) including an additional member (120) by positioning a focal point (P2) of a laser beam (L1, L2) inside the workpiece to form a modified region (¶ 0029: modified area formed around P2 in workpiece portion 110), wherein a division starting point is formed in the additional member (¶ 0029: grooves formed around P1 in surface of 120) by additional light from the laser (figs. 8A-8B: grooves formed by laser light portion L1).
Wongratanaporngoorn et al. (PG Pub. No. US 2019/0164784 A1) teaches forming a division starting point (124) inside a workpiece adhesive member (120) with a laser beam (142).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRIAN TURNER/Examiner, Art Unit 2894